DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the different views must be numbered in consecutive Arabic numerals starting with 1 (See MPEP §608.02).  The drawings numbered Fig. 1.1 and Fig. 1.2 should therefore be renumbered FIG. 1 and FIG. 2.  The specification should also be corrected to refer to these new drawing numbers.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to for failing to include a brief description of the several views of the drawings.  See MPEP § 608.01(f).
The disclosure is also objected to because of the following informalities: on pg. 15, the specification refers to Fig. 1.1 and Fig. 1.2.  These figures, however, should be referred to as FIG. 1 and FIG. 2, respectively (see objection to drawings above).  
Appropriate correction is required.
Claim Objections
Claims 1-8 are objected to because of the following informalities: in claim 1, line 1, “Formulations” should be changed to “A formulation”; in claims 2-8, line 1 of each claim, “The formulations” should be changed to “The formulation”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrases "particularly preferably" and "very particularly preferably" render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 6, the phrases "preferably" and "particularly preferably" render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 7 and 8, the phrase "preferably" which appears in line 3 of each claim renders the claims indefinite because it is unclear whether the limitation following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 11, the phrases "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 12, the phrase "for example" which appears twice in lines 3 and 4 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For purposes of examination, the above claims are being construed as not being limited by the limitations following the indefinite language.
Regarding claim 9, the phrase “if required with pressure” renders the claim indefinite since it is unclear under what circumstances pressure would be “required”.  For purposes of examination, the claim is being construed as not requiring the application of pressure (i.e., applying pressure during joining is not required).
Regarding Claims 10-12, these claims are directed to “the use of” the formulation of claim 1 but do not recite any process steps.  Attempts to claim a process without setting forth any steps involved in the process raise an issue of indefiniteness under 35 U.S.C. 112, second paragraph. Ex parte Erlich
Regarding claim 8, the claim recites “use is made of rosins and modified rosins” as tackifier resins in lines 2-3.  It is unclear whether the tackifier mixture is a mixture of rosin and modified rosin or can be either of a rosin or modified rosin.  For purposes of examination, claim 8 is being construed as reciting that the tackifier resin is a rosin or modified rosin. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mai et al. (U.S. Patent Application Publication No. 2015/0037555 A1) in view of Lu et al. (U.S. Patent Application Publication No. 2018/0010024 A1), De Block et al. (U.S. Patent Application Publication No. 2018/0320036 A1) and Tonhauser et al. (U.S. Patent Application Publication No. 2018/0371147 A1).
Regarding claim 1, Mai discloses formulations containing a mixture of I. an aqueous polyurethane or polyurethane-urea dispersion ([0022] of Mai, aqueous polyurethane dispersion; claim only requires one of the recited dispersion types), containing as disperse phase a polymer A) which after drying is semicrystalline or crystalline ([0024] of Mai, polyurethane has a degree of crystallinity and a melting peak and is therefore crystalline) and has a melting temperature in a range from 30 to 80°C ([0065] of Mai, polyurethanes have melting temperatures of 47.8 or 47.9 ℃ are disclosed) and an enthalpy of fusion of > 35 J/g ([0065] of Mai, polyurethanes having ΔH of 39.7, 46.5 and 41.3 J/g are disclosed).
Mai does not specifically disclose that the mixture, based on the solids present overall, contains 60% - 90% by weight of polymer A).  Mai, however, discloses that the adhesive includes 50-95% by weight of the polyurethane ([0033] of Mai).  Mai therefore clearly teaches a range (i.e., 50-95%) that overlaps with that recited in claim 1 (i.e., 60-90 %) which would render the claimed range obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Mai does not specifically disclose that the formulation contains II. at least one plasticizer resin B), III. at least one tackifier resin C) and that the mixture, based on the solids present overall, contains 5% - 20% by weight of plasticizer resin B) and 5% - 20% by weight of tackifier resin C), and the amounts by weight of A), B) and C) add up to 100% by weight.  Mai, however, discloses that the composition can include a variety of additives including tackifiers ([0044] of Mai).  Lu discloses adhesive aqueous polyurethane dispersions wherein the dispersions include tackifiers and/or plasticizers to adjust the adhesion ([0056] of Lu).  De Block discloses aqueous polyurethane adhesive dispersions comprising form 10-20 wt.% of a plasticizer such as benzoate ester ([0016] of De Block).  Tonhauser discloses aqueous polyurethane adhesive dispersions comprising from 10-50 parts by weight based on 100 parts by weight of a tackifier such as a rosin ester ([0268] of Tonhauser).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use as additives in the composition of Mai 10-20 wt.% of a plasticizer such as benzoate ester as taught by De Block ([0016] of De Block) and 10-50 parts by weight based on 100 parts by weight of the adhesive composition of a tackifier such as a rosin ester ([0268] of Tonhauser).  One of skill in the art would have been motivated to do so in order to adjust the adhesion  of the composition as taught by Lu ([0056] of Lu).  De Block and Tonhauser clearly teach ranges that overlap with those recited in claim 1 which would render the claimed ranges obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim
Regarding claim 2, Mai, Lu, De Block and Tonhauser suggest that the mixture, based on the solids present overall, contains 66% - 85% by weight of polymer A), 8% - 18% by weight of plasticizer resin B) and 7% - 16% by weight of tackifier resin C), and the amounts by weight of A), B) and C) add up to 100% by weight.  Moreover, the cited references suggest ranges of the recited components which overlap those recited in claim 2 and which therefore render the claimed ranges obvious (see analysis of claim 1 above).
Regarding claim 3, Mai, Lu, De Block and Tonhauser suggest that the mixture, based on the solids present overall, contains 70% - 81% by weight of polymer A), 10% - 16% by weight of plasticizer resin B) and 9% - 14% by weight of tackifier resin C), and the amounts by weight of A), B) and C) add up to 100% by weight.  Moreover, the cited references suggest ranges of the recited components which overlap those recited in claim 2 and which therefore render the claimed ranges obvious (see analysis of claim 1 above).
Regarding claim 4, Mai, Lu, De Block and Tonhauser suggest that the mixture, based on the solids present overall, contains 72% - 80% by weight of polymer A), 10% - 15.5% by weight of plasticizer resin B) and 10% - 12.5% by weight of tackifier resin C), and the amounts by weight of A), B) and C) add up to 100% by weight.  Moreover, the cited references suggest ranges of the recited components which overlap those recited in claim 2 and which therefore render the claimed ranges obvious (see analysis of claim 1 above).
Regarding claim 5, Mai discloses that the polymer A) which after drying is semicrystalline or crystalline has a melting temperature in the range from 35°C to 80°C, particularly preferably in the range from 40°C to 70°C and very particularly preferably in the range from 42°C to 55 °C ([0065] of Mai, polyurethanes have melting temperatures of 47.8 or 47.9 ℃ are disclosed).  
Regarding claim 6, Mai discloses that the polymer A) which after drying is semicrystalline or crystalline has an enthalpy of fusion of > 35 J/g, preferably > 40 J/g, particularly preferably > 45 J/g ([0065] of Mai, polyurethanes having ΔH of 39.7, 46.5 and 41.3 J/g are disclosed).  
Regarding claim 7, De Block discloses that, as the plasticizer B), use is made of non-volatile, low molecular weight compounds bearing polar groups, preferably di(phenoxyethyl) formal, dibutyl terephthalate, alkylsulfonic esters of phenol and esters based on benzoic acid ([0016] of De Block, benzoate ester used as plasticizer).  
Regarding claim 8, Tonhauser discloses that, as tackifier resins C), use is made of rosins and modified rosins, preferably resin esters based on rosin and particularly preferably aqueous dispersions of rosin esters (rosin ester dispersions) ([0268] of Tonhauser, rosin ester used as tackifier; rosin ester is a modified rosin; claim only requires one of the recited tackifier types).
Regarding claim 10, Mai discloses the use of the formulations for bonding of foam on foam, foam on wood, foam on plastics, and of textiles on various substrates ([0058], textile lamination; claim only requires one of the recited types of bonding).  
Regarding claim 11, Mai discloses at least one of the substrates to be adhesively bonded is a nonpolar substrate, in particular is filled or unfilled polypropylene ([0053], polypropylene).  
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mai in view of Lu, De Block and Tonhauser as applied to claim 1 above and further in view of Zhao et al. (U.S. Patent Application Publication No. 2017/0369624 A1).
Regarding claims 10 and 12, Mai does not specifically disclose the formulations as claimed in claim 1 for bonding of foam on foam, foam on wood or foam on plastics as recited in claim 10 or wherein at least one of the substrates to be adhesively bonded is a foam substrate .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mai in view of Lu, De Block and Tonhauser as applied to claim 1 above and further in view of Sellin et al. (U.S. Patent Application Publication No. 2017/0173858 A1).
Regarding claim 13, Mai does not specifically disclose an article of furniture produced using the formulations as claimed in claim 1.  Mai, however, discloses that the adhesive 
Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 9, the closest prior art is to Mai which discloses an adhesive formulation as set forth in claim 1 (see analysis of claim 1 above).  Mai, however, do not teach or reasonably suggest a process of adhesively bonding substrates as recited in claim 9 comprising mixing the formulation with a coagulant in a two component spray gun, spraying the composition onto a first surface and immediately joining a second surface to the adhesive on the first surface.  Moreover, while Mai discloses spraying ([0046] of Mai), Mai does not teach or reasonably suggest mixing the formulation with a coagulant before spraying the adhesive formulation on a surface.  In addition. Mai discloses that adhesive composition is dried into a self-supporting adhesive film which is used to bond the substrate ([0046], [0057] of Mai).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746